department of the treasury internal_revenue_service washington d c date cc dom fs it a number release date uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel deborah butler assistant chief_counsel field service cc dom fs from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp a corp b corp c corp d corp e corp q corp r corp s corp t corp u corp x date g date h date j date k date m date n date o date p country y country z dollar_figurea dollar_figureb dollar_figurec year year year year tax_year issue whether corp a may deduct certain environmental cleanup costs even though they are subject_to indemnification under the agreement to sell corp a’s stock made in a previous year conclusion corp a may deduct certain environmental cleanup costs even though they are subject_to indemnification under the agreement to sell corp a’s stock made in a previous year facts the issues presented herein pertain to corp a which is a wholly-owned subsidiary of corp x with whom it filed a consolidated_income_tax_return for each of the years at issue corp a was previously a wholly-owned subsidiary of corp b which in turn was a wholly-owned subsidiary of corp c for a number of years corp b either directly or through its subsidiaries owned and operated a wholesale and retail distribution and sales networks which involved various refineries terminals storage and distribution facilities pipelines and other transportation facilities in conducting its operations corp b caused pollution and contamination damage to the environment the issues here involve claimed deductions for environmental cleanup costs incurred in the remediation of pollution and contamination associated with certain of corp a’s refining assets and operations corp c acquired all of the issued and outstanding_stock of corp b during year in year corp c and corp b entered into negotiations with corp x for the sale of corp b’s refining marketing and transportation business rmt business to facilitate the sale of the rmt business to corp x corp b formed a new wholly- owned subsidiary corp d which was later renamed corp a and transferred to corp d all of the refining marketing and transportation assets earmarked for sale to corp x the nature and extent of the environmental damage liabilities which saddled those rmt assets were so vast and difficult to assess that the parties agreed to make the transfer free and clear of any and all such liabilities existing on the day of closing together with any liabilities that might thereafter arise therefrom collectively referred to as corp b’s retained liabilities corp c corp b and corp x entered into a stock purchase agreement on date g in which corp x acquired of the stock of corp a from corp b on date h under the agreement corp c and corp b agreed jointly and severally to pay and indemnify corp x and its affiliates for any of the above-referenced environmental damages which were part of corp b’s retained liabilities the indemnity agreement at some point during year corp c formed corp e as a wholly-owned subsidiary to succeed to the rights and obligations of corp b on date j corp b transferred its remaining assets to corp e and corp e assumed all liabilities of corp b corp e agreed to indemnify corp b against all claims of third parties including corp a and corp x thus together with assuming corp b’s retained liabilities corp e assumed jointly and severally with corp c corp b’s obligations and liabilities under the indemnity agreement corp x held its interest in corp a for several years until date k when it sold of its holdings in the corp a stock to corp q a country y company wholly- owned by corp r during year corp q transferred it sec_50 interest in corp a to corp s a country z limited_liability_company wholly-owned by corp t then on date m corp a redeemed the other interest held by corp x as part of that redemption corp a acquired the existing indemnity rights against corp c and corp e the redemption resulted in corp s becoming the sole shareholder of corp a lastly on date n corp s transferred total ownership of corp a to corp u a wholly- owned subsidiary of corp s the stock ownership of corp a remained unchanged throughout the tax years at issue here corp a began incurring environmental cleanup costs on some of its properties during year because corp a was the owner operator and permit holder of those properties it was legally responsible for all of the environmental cleanup costs whether or not those costs were costs for which it could seek indemnification under the terms of the year stock purchase agreement corp a then attempted to obtain reimbursement for certain of the cleanup costs from corp e pursuant to the indemnity and assumption agreements corp e for the most part rejected corp a’s claims and refused to recognize liability for the costs corp a filed suit against corp e and corp c on date o seeking enforcement of the indemnity agreements the parties entered into a settlement agreement on date p in which corp e and corp c agreed to pay corp a an up front payment of dollar_figurea for the indemnities set forth in the year stock purchase agreement under the settlement corp a received dollar_figureb of the dollar_figurea in tax_year and dollar_figurec in each of next three tax years the parties further agreed that corp a corp e and corp c would share certain other future environmental cleanup costs which could not be determined or agreed upon at the time the settlement agreement was negotiated the settlement agreement did not modify revoke or otherwise change the terms contained in the year stock purchase agreement corp a did not include in taxable_income any of the indemnity payments it received rather corp a treated all indemnity receipts as capital contributions asserting that the payments relate back to the stock purchase transaction and merely reduced the basis of the corp a stock on the other hand corp a currently deducted all environmental cleanup costs incurred during the years at issue including those for which indemnity payments were received corp a argues that the environmental cleanup costs were paid out of capital contributions law and analysis you have asked whether corp a's environmental cleanup costs should be disallowed as current deductions under the principle of 344_us_6 because they relate back to the sale of its stock you have also asked whether the costs should not be deductible because they are subject_to reimbursement we have assumed that the environmental cleanup costs involved in the present case would otherwise have been deductible and not capitalized under the principles set forth in revrul_94_38 1994_1_cb_35 in arrowsmith two former shareholders of a liquidated corporation were required as its transferees to pay a judgment against the corporation several years after its liquidation the gain from the liquidation had been a capital_gain to the shareholders however they deducted the judgment payment made in the subsequent year as an ordinary_loss the supreme court found the loss to be capital rather than ordinary the court reasoned that had the judgment payment been required during the tax_year of the liquidation there was no question that the payment would have been capital arrowsmith u s pincite the court held that the payment would still be capital even though the payment was made in a subsequent year and that this classification did not offend the well-established principle that each taxable_year is a separate_unit for tax purposes id pincite following arrowsmith subsequent indemnity payments required to be made pursuant to a transfer of stock have been found to result in an adjustment to the sale price of the stock of the buyer see freedom newspapers v commissioner tcmemo_1977_429 revrul_83_73 1983_1_cb_84 see also 66_tc_283 aff’d on other grounds 558_f2d_128 2d cir mitchell v commissioner tcmemo_1994_237 aff’d 73_f3d_628 6th cir revrul_58_374 1958_2_cb_396 thus you agree that in the present case the indemnity payments will be adjustments to the basis of stock of corp a and not income or capital_gain to corp a the issue involved here ie whether an indemnified cost connected with a transfer of stock should be deductible to the corporation indemnified was addressed in vca corporation v united_states 566_f2d_1192 ct_cl aftr 2d where the cost was allowed as a current deduction in vca the taxpayer entered in an agreement with aerosol research company aerosol and its affiliate under which the two corporations were to be merged into the taxpayer the taxpayer obtained the assets and assumed all the liabilities of aerosol aerosol and its affiliate were owned by two shareholders who as part of the merger agreement received stock in the taxpayer and agreed to indemnify the taxpayer for certain expenses the taxpayer subsequently incurred an expense which was at least in a part indemnified under the merger agreement that is a settlement payment to an officer of aerosol who had sued under an employment contract the government disallowed the deduction to the extent it was indemnified by the two shareholders in allowing a current deduction to the taxpayer for the full amount of the settlement payment the court in vca relied extensively upon the specific provisions of sec_381 and the regulations thereunder sec_381 allows an acquiring_corporation to succeed to and take into account certain items of the transferor sec_381 applies to certain types of transactions including statutory mergers but does not apply to the transaction in the present case however vca also addressed arguments that are relevant to the present case specifically the government had argued that the settlement payment should not be deductible because there was an unconditional right to reimbursement see 447_f2d_484 9th cir 356_f2d_755 2d cir cert_denied 385_us_832 the court rejected this argument for a number of reasons the first two reasons involved the court’s view that the government’s argument was inconsistent with sec_381 and the regulations thereunder the third reason was that the indemnity should be considered an adjustment to the stock transferred under the rationale of arrowsmith the court in vca relied primarily upon 370_f2d_729 5th cir which had applied the principle of arrowsmith to a transferor’s indemnity payment the court also noted that revrul_58_374 had treated a similar indemnity payment as relating back to the sale of stock and as an adjustment to the sale price of the stock of the seller fourth the court in vca rejected the government’s position regarding reimbursement because it was - not well-founded in the kind of transaction at issue not all money received from another and used to pay an expense is nondeductible if the receipt is from a stockholder or transferring stockholder it may more properly be deemed an addition or contribution_to_capital whether or not designated as for a particular purpose aftr 2d pincite7 the court noted that the capital contributions would provide basis for the deduction id citing sec_362 339_us_583 412_us_401 the service followed vca in revrul_83_73 1983_1_cb_84 which holds that the indemnified expenses arising out of a merger are deductible by the corporation indemnified rev_rul is the culmination of much consideration by the service of the issues involved in vca the facts of revrul_83_73 are essentially the same as vca and again involve extensive analysis of sec_381 the revenue_ruling however also relies upon arrowsmith to find that the indemnity payments should be treated as if they had been contributions to the capital of the transferor_corporation made by its shareholders immediately before the merger c b pincite we recognize that the present case can be distinguishable from vca and revrul_83_73 in that the present case does not involve the application of sec_381 vca and the revenue_ruling do rely upon the specific provisions of sec_381 and the regulations thereunder to allow the deductions nevertheless the holdings of vca see vca aod cc-1980-132 date vca aod cc-1981-115 date gcm big_number date see also revrul_95_74 1995_2_cb_36 holding that environmental cleanup costs assumed by a transferee in a sec_351 exchange may be deductible under sec_162 even though they are arguably part of the cost of acquiring the predecessor’s property and underlying assumptions of revrul_83_73 would be totally inconsistent with disallowance of the costs incurred in the present case first it is clear that the principle of arrowsmith does not compel disallowance of the cleanup costs as current deductions because they relate back to the sale of the stock if that were true the expenses described in the revrul_83_73 would not have been given current deduction treatment second the cleanup costs here should not be disallowed because they are subject_to reimbursement again if that were the case the expenses would not be allowable in revrul_83_73 instead under revrul_83_73 the indemnity payments are to be treated as a contribution of capital to corp a just before the sale of the stock the rejection of the reimbursement argument is made explicit in gcm big_number which accompanies revrul_83_73 and follows the reasoning of vca on this issue lastly the tax_benefit_rule should not be applied to the indemnity payment and the corresponding deduction of the expense by corp a compare aod cc-1980- with aod cc-1981-115 modifying the earlier aod accordingly we conclude that the environmental cleanup costs could be currently deductible by corp a under sec_162 even though they are subject_to indemnification under the stock purchase agreement deborah a butler by ____________________ clifford m harbourt senior technician reviewer income_tax and accounting branch field service division
